Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 14 is allowable for a bus bar unit that is provided in a motor, the bus bar unit comprising: 
a bus bar holder provided on one side in an axial direction of a stator disposed in an annular shape around a central axis extending in a vertical direction; and 
a U-phase bus bar group, a V-phase bus bar group, and a W-phase bus bar group, which are fixed to the bus bar holder; wherein each of the U-phase bus bar group, the V-phase bus bar group, and the W-phase bus bar group includes a first layer bus bar located on one side of the bus bar holder in the axial direction and extending along a plane perpendicular to the axial direction, a second layer bus bar located on one side of the first layer bus bar in the axial direction and extending along the plane perpendicular to the axial direction, and an external connection terminal connected to the first layer bus bar and the second layer bus bar and extending from the first layer bus bar and the second layer bus bar toward one side in the axial direction; 
the first layer bus bar and the second layer bus bar are connected to lead wires extending from the stator; and 
the first layer bus bar and the second layer bus bar of each of the U-phase bus bar group, the V-phase bus bar group, and the W-phase bus bar group extend to opposite sides from each other in a circumferential direction from the external connection terminal connected thereto.
The international search report suggests (1) JP 2017-42004 and (2)JP 2016-174527, each found in the applicant’s IDS as Y references relevant to a set of claims including claim 1, which is presently essentially the subject of the replacement claim 14.  (1) presents a bus bar system with a separate layer for the U, V and W phases of the stator. And a common layer.  Each layer of bus bar is separated by an insulator ring.  To change the bus bars level for each phase would make so the insulator ring could not be a ring.  

    PNG
    media_image1.png
    444
    263
    media_image1.png
    Greyscale

The form of ring by (2) provides a pattern of rails running at radial depths from the center of the stator and an irregular pattern of rails. The arrangement of rails are not aligned at different layers with respect to  plane perpendicular to the axial direction.  Instead (2) pursues a different problems solving area than claim 14 and (1).

    PNG
    media_image2.png
    323
    291
    media_image2.png
    Greyscale

A combination of (2) with (1) would seem to destroy (1) and it is not clear how the combination has all the features of claim 14. 
The examiner suggests that the closest related prior art is to Popa et al. (U. S. Patent Publication 2019/0348884, which has a foreign priority date of 9/22/2016. It has bus rails that extend to opposite sides of the stator at the same plane perpendicular to the axial direction, but each has an arm with a an up zig and a down zag for not touching the respective rail for the other of the U, V, W phases. See figure 2. Claim 14 although sharing the problem solving area by Popa et al. provides a non-obvious different solution as shown in the applicant’s figure 1, where the bus rails in per phase have a first rail at a first level in a first direction and a second rail in a second direction at a second level.  The figure shows the rails going clockwise are the upper layer in the axial direction and the rails going counterclockwise are the lower level in the axial direction. As such the rails of each direction and each phase avoid touching each other.  
Claims 15-26 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 22, 2021